Title: From Alexander Hamilton to John H. Buell, 3 January 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            New York January 3rd 1800
          
          I perfectly approve of the measures you have taken respecting the two Recruits at Middletown.
          It would be improper for me to give any directions concerning Lieutt. Dwight untill by enquiry I am enabled fully to judge of the affair. Hall must not be forgiven, although his delivering himself up as a Deserter, is a great abatement of his Crime, nevertheless for example sake it has been customary, to try Soldiers in his situation by a Court Martial, who have generally punished them but in a lesser degree; it will therefore be proper to keep him and should others give themselves up you will inform me of it and a Court Martial shall be ordered.
          There has been no provision made for Contingent expences; if the Paymaster of the Regiment defrays out of any particular fund the expences incurred for the advertising and taking up of Deserters, and for the postage of letters he will no doubt be allowed them in the settlement of his accounts. Whatever may be due for postage of letters Stationary, Quarters Straw and Fuel is to be reimbursed by the Contractor, and with him you must make the necessary arrangements for the future obtaining of such supplies. On the subject of the appointment of non Commissioned officers I refer you for information to the twenty seventh Articles of the Recruiting instructions.
          You must inform me of the specific Articles of Camp Equipage you may have procured before I can sanction their purchase.
          with true consideration I am Sir Your obed servt. 
          Major Buell
        